IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-46,247-11


EX PARTE HIRAM MILES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1996CR0010-W9
IN THE 290TH DISTRICT COURT FROM BEXAR COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and was
sentenced to life imprisonment. 
	Applicant alleges that his appellate counsel was ineffective for failing to inform him of his
right to file a pro se petition for discretionary review.  The trial court recommended that relief be
granted based on appellate counsel's affidavit.  However, Applicant has filed eight previous 11.07
habeas applications regarding this conviction.  After a writ challenging a conviction is decided on
the merits, every subsequent application must meet an exception to Section 4 of Code of Criminal
Procedure Article 11.07 to be addressed on the merits.  Ex parte Whiteside, 12 S.W.3d 819 (Tex.
Crim. App. 2000). Applicant relies on a revision to the Texas Rules of Appellate Procedure which
did not take effect until January 1, 2007 as "new law" to meet an exception under Section 4.  Tex.
R. App. P. 25.2(d).  The alleged new law does not apply to Applicant's case; therefore he has not
shown that he meets an exception to the bar on subsequent writ applications.  Therefore, this
application is dismissed pursuant to Section 4 of Code of Criminal Procedure Article 11.07.
Filed:  March 12, 2014
Do not publish